Citation Nr: 0522112	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.

ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claim for service 
connection for hepatitis C.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The medical evidence of record shows that the veteran is 
currently diagnosed with chronic hepatitis C.

3.  The medical evidence of record is absent any findings of 
or treatment for hepatitis in service.

4.  There is no competent medical evidence of record that 
links the veteran's hepatitis C to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for hepatitis C.  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA satisfied its duty to notify under 
the VCAA.  In correspondence dated in October 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

Although the record suggests that the October 2003 VCAA 
notice did not advise the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits, the Board acknowledges that such 
information was later included in a December 2003 VCAA notice 
following up on a service connection claim for a foot injury 
that was filed contemporaneously with his hepatitis C claim.  
In addition, the RO provided this information in the February 
2004 rating decision and May 2004 Statement of the Case 
(SOC).  Therefore, it is determined that the veteran was not 
prejudiced by the RO's omission of such information in the 
October 2003 notice and that the requirement was met.  

Additionally, the Board recognizes that neither VCAA notices 
sent by the RO contained a specific request for the veteran 
to provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The RO asked the veteran 
for all the information and evidence necessary to 
substantiate his 
claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the February 
2004 rating decision and the May 2004 SOC issued by a 
Decision Review Officer (DRO), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The May 2004 SOC provided the veteran with notice 
of all the laws and regulations pertinent to his claim.  The 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, clinical 
hospital records that include treatment reports of 
hospitalization from June 1980 through July 1980, and private 
medical records related to his treatment for chronic 
hepatitis C from July 2002 through September 2003.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  

Under the VCAA, VA is also required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but as follows: (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the claimant has 
qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Id. 

The Board notes that a VA examination has not been conducted 
in connection with this claim.  The Board, however, finds 
that VA is under no duty to afford the veteran an examination 
or obtain a medical opinion.  38 U.S.C.A. § 5103A(a)(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  The medical evidence of 
record does not show that the veteran had or contracted 
hepatitis while in service.  Additionally, the medical 
evidence of record does not reveal any risk factors for 
hepatitis C while in service.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.   


II.	Evidence

The veteran contends that he contracted his current hepatitis 
C while in the military from a blood transfusion received to 
treat a severe foot injury suffered in June 1980.  He also 
asserts that he received additional tattoos while in the 
military that were not documented on his separation 
examination.  

The veteran's service medical records do not show any 
complaints, findings, or treatment of hepatitis.  The veteran 
also wrote that he was in "good health" on his pre-
enlistment medical history and his separation examination 
reports.  The records show that the veteran suffered a foot 
injury in June 1980 while in service and was hospitalized for 
such injury.   The veteran was placed on bedrest, and his 
wounds were rinsed and redressed several times daily.   The 
records reveal no evidence that the veteran received a blood 
transfusion as part of his treatment for the injury.  

Moreover, the veteran's August 1978 service pre-enlistment 
examination report notes that the veteran had a tattoo on his 
right forearm, an appendectomy scar, and a scar on his left 
wrist.  The September 1980 separation examination reported 
the same with no further identifying marks noted.  

Private medical records document the veteran's treatment for 
hepatitis C from July 2002 through September 2003.  In a July 
2002 consultation report, the veteran reported that liver 
function tests taken in the late 1980s had been abnormal but 
that he did not follow up at the time.  The veteran's initial 
hepatitis C serology tested positive in May 2002.  The 
consultation report also showed that the veteran revealed no 
history of transfusion.  It further observed that the veteran 
had multiple tattoos on both arms.  The veteran relayed that 
he did some himself, one was done by a friend, others were 
done in the Army, some were done five years ago and some were 
done in the 1980s.  The private medical records do not offer 
an opinion as to the likely cause of veteran's hepatitis C.  
 
In VA Form 21-526 filed in September 2003, the veteran filed 
a disability compensation claim for hepatitis C.  The veteran 
provided no explanation for how the hepatitis was related to 
his military service.  

Along with the VA Form 21-4138 filed in October 2003, the 
veteran returned a questionnaire on risk factors for 
hepatitis.  The questionnaire advised that the medical 
community recognized several risk factors for hepatitis C 
infections that included the following: organ transplants 
before 1992; transfusions of blood or blood products before 
1992; hemodialysis; accidental exposure to blood by health 
care workers (to include combat medic or corpsman); 
intravenous drug use or intranasal cocaine use; high risk 
sexual activity; and other direct percutaneous (through the 
skin) exposure to blood such as tattooing, body piercing, 
acupuncture with non-sterile needles, and shared toothbrushes 
or shaving razors.  The veteran identified "transfusions of 
blood or blood products before 1992" as the only risk factor 
for his hepatitis C infection.  He further explained that he 
suffered a foot injury while in service that resulted in a 
blood transfusion.  

In the veteran's February 2004 notice of disagreement (VA 
Form 21-4138), the veteran asserted that the RO failed to 
obtain all of the available medical evidence prior to 
rendering its decision and that review of his hospital 
treatment records, rather than the service medical records, 
would confirm his receipt of a blood transfusion for his foot 
injury.  Review of the hospital treatment records, however, 
did not contain such evidence of transfusion.

In VA Form 9 filed in August 2004, the veteran asserted that 
he received additional tattoos while in service that had not 
been documented on the separation examination report. 


III.	Law

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In order to establish service connection for hepatitis C, the 
evidence must show that hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent 
evidence that there is a relationship between the current 
hepatitis C disability and an incident of the veteran's 
service.  


IV.	Analysis

The Board has thoroughly reviewed the evidence of record and 
has determined that service connection is not warranted for 
hepatitis C.   

There is ample medical evidence of record showing that the 
veteran currently suffers from chronic hepatitis C.  Private 
treatment reports note that the veteran was diagnosed with 
hepatitis in May 2002, approximately 22 years after veteran's 
discharge from service.  
 
The service medical records do not reveal any complaints or 
findings of hepatitis or symptoms thereof during the 
veteran's service.  The veteran also wrote that he was in 
"good health" on his pre-enlistment medical history and his 
separation examination reports.  

In October 2003, the veteran identified a blood transfusion 
as the only risk factor for his contracting hepatitis C 
during military service.   He contended that he received a 
blood transfusion after suffering a severe foot injury while 
in service.   However, the medical evidence of record does 
not support the veteran's contention.  Both the service 
medical records and the hospital treatment records that 
document the treatment he received for his left foot injury 
do not provide evidence of his blood transfusion while in 
service.  Additionally, the private medical records showed 
that the veteran revealed that he had no history of 
transfusion in July 2002.  Thus, the Board concludes that the 
medical evidence of record does not support the veteran's 
contention that he received a blood transfusion while in 
service and, consequently, an award of service connection for 
hepatitis C cannot be predicated on such transfusion.  

In his August 2004 substantive appeal, the veteran asserted 
that in-service tattoos that had not been documented on his 
separation examination were a risk factor for his hepatitis 
C.  The service medical records note that the veteran entered 
service with a tattoo on his right arm, an appendectomy scar, 
and a scar on his left wrist.  The separation examination 
report notes the same identifying marks.  No further tattoos 
are documented.  The record also shows, however, that the 
veteran reported having received some tattoos while he was in 
the military.  

The veteran's assertion that his in-service tattoos resulted 
in his hepatitis C infection is not supported by credible 
evidence.  The Board notes that the record does not contain 
any evidence that supports the veteran's assertion that he 
received additional tattoos during service.  As a result, the 
Board finds an award of service connection cannot be 
predicated on tattooing as an in-service risk factor for 
veteran's hepatitis C.  

Finally, there exists no medical opinion as to the cause or 
etiology of the veteran's hepatitis C.  

In conclusion, there is no competent medical evidence of 
record that shows that the veteran contracted hepatitis C 
during service or that the currently diagnosed hepatitis C is 
related to an incident of the veteran's service.  38 C.F.R. § 
3.303 (2004).  Accordingly, the Board concludes that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).      


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


